       Case 2:18-cv-00979-DSC-PLD Document 78 Filed 02/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HANS C. EHNERT,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
        vs.                                          )         Civil Action No. 18-979
                                                     )
STEAMFITTERS LOCAL 449.                              )
                                                     )
                Defendant.                           )

                                              ORDER

       Plaintiff Hans Ehnert has filed a Motion to Compel Discovery Responses (ECF No. 73) in

connection with a Request for Production (“Request”) directed to Defendant Steamfitters Local

449. Plaintiff asserts that Defendant’s responses are inadequate and seeks “full and complete

responses.” Defendant argues that it has produced responsive documents and has appropriately

objected to certain of the requests on various grounds.

       The Court has reviewed the Request and Defendant’s objections and responses. Defendant

stated that it has produced documents in response to Request Nos. 2, 8, 11 (part 1) and 19. In

addition, as Defendant correctly notes, Request Nos. 11 (part 2), 14, 15, 18, 20 and 22 are not

requests for documents but rather, are statements or questions. Further, Defendant represents that

it does not possess any documents that are responsive to Request Nos. 9 and 13. Therefore,

Plaintiff’s motion will be denied with respect to all of these requests.

       Turning to the remaining document requests, Defendant has objected to a number of them

because of its contention that they seek documents that are not relevant to the remaining issues in

this case. They assert that the sole remaining issues in this case relate to Plaintiff’s claim that his

union membership was improperly terminated because of his age and/or disability or was

retaliatory. Defendant takes the position that requests for documents related to the following are
         Case 2:18-cv-00979-DSC-PLD Document 78 Filed 02/09/21 Page 2 of 3




irrelevant to Plaintiff’s claims: Plaintiff’s union application; grievances filed by any union member

since 2012; disciplinary records for all members of the metal trades group; transcripts of testimony

of Mr. Broadbent and others in unrelated hearings; offers of employment to other union members

who were laid off; tax records of Mr. Broadbent; records of dues payment by all other union

members since 2012; records related to late payments by union members; the union steward’s

responsibilities; any grievance filed by a union member that related to discrimination or a protected

right; and all recordings of swearing in ceremonies over a ten year period. 1

          Defendant also claims that many of these same requests are unduly burdensome, including

requests for all member grievances since 2012 (Request No. 3); all disciplinary records for an

unlimited time period (Request No. 4); all transcripts of Mr. Broadbent and others for an unlimited

time (Request No. 5); tax returns of Mr. Broadbent since 2014 (Request No. 7); all documents

related to payment of union dues over an unlimited time for all current and former union members

(Request No. 10); and all documents that relate to a late payment by any union member over an

unlimited time (Request No. 12).

          Plaintiff has not demonstrated that Defendant’s responses to his Request are inadequate or

incomplete. The document requests at issue seek documents on matters that have no bearing on

or relevance to the claims that remain in this case and/or are so overbroad in scope and time that

they would impose an undue burden on Defendant. The central issue in this case is the reason or

reasons for Plaintiff’s termination from the union in 2014. Plaintiff has not shown that the

requested documents are relevant to this issue or would lead to the discovery of admissible

evidence regarding issues surrounding his termination from the union in 2014, allegedly for failure

to pay dues. Notably, Defendant represents that it has produced documents regarding Plaintiff’s



1
    The requests at issue are Request Nos. 1, 3, 4, 5, 6, 7, 10, 12, 16, 17 and 21, respectively.
                                                     2
       Case 2:18-cv-00979-DSC-PLD Document 78 Filed 02/09/21 Page 3 of 3




termination from union membership and communications regarding Plaintiff after the termination

of his employment with Chapman Corporation (Request Nos. 8, 11 (part one)).

       While some inquiry regarding whether other union members were terminated because of

their failure to pay union dues or to do so in a timely way may be relevant or may lead to the

discovery of admissible evidence, requesting this information of all current and former members

over an unlimited time period is overly broad in scope. As Defendant notes in its responses,

Plaintiff can ask relevant questions during the deposition of a representative of Defendant

regarding the reason(s) why he was terminated from union membership, Defendant’s policies

regarding payment of union dues and whether in a similar time frame other members were

terminated, or not, for failure to pay union dues.

       Plaintiff’s request for a “forensic analysis” will also be denied. He appears to base his

request, at least in part, on his allegation that Defendant has been untruthful about the reasons for

his termination as well as the circumstances surrounding payment of Plaintiff’s union dues.

However, these are central issues in the case, not a valid reason for a forensic analysis. In addition,

based upon Defendant’s representation that it has only produced authentic, unaltered documents.

Plaintiff’s mere speculation that Defendant has altered its documents is unavailing.

       Therefore, Plaintiff’s Motion to Compel Discovery Responses is DENIED.


                                               SO ORDERED this 9th day of February, 2021



                                               s/ Patricia L Dodge
                                               PATRICIA L. DODGE
                                               United States Magistrate Judge




                                                     3
